DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s cancellation of claims 1-11, and submission of new claims 12-17, in “Claims - 02/17/2021”, is acknowledged. This office action considers claims 12-17 pending for prosecution.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was based in a telephone interview with Mr. Michael A. Makuch , Registration No. 32263, on 07/14/2022, and was agreed upon. Applicant’s communication “034519.042CON1_Proposed Claim Amendments” received on 07/14/2022 by email, has been primarily used, with agreed modification, for the following Examiner Amendment
The whole claims 12-15 and 17, after this amendment, will read as follows:
12. (Examiner Amended) A semiconductor device, comprising:
	a substrate with a primary surface and a secondary surface opposite to the primary surface, the primary surface providing a semiconductor active device thereon, the substrate having a substrate via that pierces from the secondary surface to the semiconductor active device [[in]] on the primary surface;
	a base metal layer deposited on the secondary surface and within the substrate via; and
	an additional metal layer on the base metal layer, the additional metal layer having different wettability against a solder as compared to the base metal layer whereby the solder is contactable by the base metal layer and repelled by the additional metal layer;
	wherein the semiconductor device is die-bonded on [[the]] an assembly substrate by interposing the solder between the secondary surface of the substrate and the assembly substrate,
	wherein the base metal layer in a portion that excepts the substrate via and a periphery of the substrate via by partly removing the additional metal layer is in contact with the solder, and
	wherein there is a vacancy in the substrate via.
	13. (Examiner Amended) The semiconductor device according to claim 12,
	wherein the base metal layer sequentially includes an alloy of nickel and chromium (NiCr) and a gold (Au) layer each having thicknesses of 50 to 200 nm.
	14. (Examiner Amended) The semiconductor device according [[toc]] to claim 12,
	wherein the additional metal layer is an alloy of Ni and Cr with a thickness of 20 to 200 nm.
	15. (Examiner Amended) The semiconductor device according to claim 12,
	wherein the additional [[d]] metal layer is deposited in the periphery of the substrate via with a width at least 10 μm.
	17. (Examiner Amended) A semiconductor apparatus, comprising:
	a semiconductor device and an assembly substrate,
	wherein the semiconductor device comprises:
		a substrate with a primary surface and a secondary surface opposite to the primary surface, the primary surface providing a semiconductor active device thereon, the substrate having a substrate via that pierces from the secondary surface to the semiconductor active device [[in]] the primary surface;
		a base metal layer deposited on the secondary surface and within the substrate via; and
		an additional metal layer on the base metal layer, the additional metal layer having different wettability against a solder as compared to the base metal layer whereby the solder is contactable by the base metal layer and repelled by the additional metal layer;
	wherein the semiconductor device is die-bonded on the assembly substrate by interposing the solder between the secondary surface of the substrate and the assembly substrate,
	wherein the base metal layer in a portion that excepts the substrate via and a periphery of the substrate via by partly removing the additional metal layer is in contact with the solder, and
	wherein there is a vacancy in the substrate via.
Reasons for Allowance
Claims 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claims 12 and 17: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device comprising, inter alia,”an additional metal layer on the base metal layer, the additional metal layer having different wettability against a solder as compared to the base metal layer whereby the solder is contactable by the base metal layer and repelled by the additional metal layer; ..wherein there is a vacancy in the substrate via”, as recited in Claim 12 and variation of those in claim 17. 
These limitations can be best understood from Fig 1B of instant disclosure wherein: 
a base metal layer ({20,22}) deposited on the secondary surface (10d) and within the substrate via (10a); and an additional metal layer (24) on the base metal layer ({20,22}), the additional metal layer having different wettability against a solder (32) as compared to the base metal layer whereby the solder (32) is contactable by the base metal layer and repelled ([0017]) by the additional metal layer (24); wherein the semiconductor device is die-bonded on an assembly substrate (30) by interposing the solder between the secondary surface of the substrate and the assembly substrate wherein the base metal layer in a portion that excepts the substrate via and a periphery of the substrate via by partly removing the additional metal layer is in contact with the solder, and wherein there is a vacancy (50; [0015]) in the substrate via.


    PNG
    media_image1.png
    279
    458
    media_image1.png
    Greyscale

The applicant admitted prior art in Fig 5 paragraph [0026]; hereinafter AAPA discloses all the limitations of claim 12 and claim 17 with the exception of the limitations described in the preceding paragraphs. 
 Another relevant prior art of references (US 20080131983 A1 to Lin; Mou-Shiung et al, ) substantially discloses the limitations of the claim, in figures 4A-4V and in paragraphs [0111-0164] with the exception of the limitations described in the preceding paragraphs. 
A third relevant prior art of references (US 20150121692 A to Eifuku; Hideki) discloses die-bonding the semiconductor device on an assembly substrate  by interposing solder between the secondary surface of the substrate and the assembly substrate however could not be relied “the additional metal layer having different wettability against a solder as compared to the base metal layer whereby the solder is contactable by the base metal layer and repelled by the additional metal layer; ..wherein there is a vacancy in the substrate via”.  
The prior art made of record and not relied upon (US 20070125411 A1 YASUTAKE; HIDETOSHI) is considered pertinent to applicant's disclosure. See form PTO-892. YASUTAKE; HIDETOSHI a thermoelectric module having a bonding portion  wherein Figs 1-2 and paragraphs [0048-0049]  discloses a  solder-flow inhibitor be realized by a combination of grooves that have bottom surfaces providing the lower solder-wettability surface. Each of the grooves 17 has a bottom portion that provides a solder-wettability surface that is lower in solder-wettability than the surfaces of the bonding layers 16 and the surfaces of the first electrodes 13. However YASUTAKE; HIDETOSHI could not be relied for  whereby the solder is contactable by the base metal layer and repelled by the additional metal layer; ..wherein there is a vacancy in the substrate via.
None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 12 and 17 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the claims 12 and 17 are deemed patentable over the prior art.
Claims 13-16 are allowed as those inherit the allowable subject matter from claim 12 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896  
July 14, 2022